Title: To James Madison from Sylvanus Bourne, 20 April 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amsterdam April 20 1802
					
					I have duly received the letter you did me the honor to write me on the 25 January, & should before this have replied fully & particularly to the contents had not the distressing situation of my family for some weeks rendered me almost incapable of attending to any business whatever. It is, About three weeks that Mrs Bourne (in consequence of child bearing) has been entirely deprived of her reason & suffered under the most violent fits of delirium. She still remains in the same afflicting situation—which I hope by the blessing of Heaven may soon take a favorable change when I shall specifically attend to the Object of yr requests, & transmit you the Reply. I am with great Respect yr Ob Servt.
					
						S: Bourne.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
